DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
 
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 17 December 2020.
Claims 1-2, 4-19 are presented for examination.
Claims 1, 11 and 19 are amended.
35 U.S.C. 112 Rejection is withdrawn in light of the amendment.
35 U.S.C. 101 Rejections is maintained.
Claim 3 is cancelled.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 30 June 2017 is given. 

Response to Argument
Applicant’s arguments filed in the amendment filed on 17 December 2020, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant, page 1, argued that “Applicant respectfully traverses this rejection for at least the following reasons. 
For a claim to be considered to recite non-patent eligible subject matter under the two-step Alice test, the claim must both: first, be directed to an abstract idea (Step 2A) and secondly, lack an "inventive concept" that provides "significantly more" than an abstract idea (Step 2B). 
Step 2A (Prong 1). The claims at issue are not directed to an abstract idea 
The Office alleges that the claim limitations cover performance of the limitation in the mind, then it falls within the "Mental Processes" grouping of abstract ideas. Applicant respectfully disagrees. 
Under the revised step 2A, Prong 1 evaluates whether the claim recites a judicial exception, i.e., an abstract idea, and if the claim does not recite a judicial exception, it is not directed to a judicial exception (Step 2A: NO) and is eligible. Claim 1 claims a method for accessing time series data in a computer memory, which would not be possible to be performed by a human operator. Thus, claim 1 does not fall within the "Mental Processes" grouping of abstract ideas, and accordingly claim 1 is not directed to a judicial exception and is eligible.
Examiner respectfully disagree.
The claim merely discloses additional element (e.g. “computer memory”) which is recited as generic computer components. They are merely used as tool (e.g. store the index). 
The claim recites the limitation of determining time offset information. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer memory” language, the claim encompasses the user manually determining time offset information (e.g. in his mind or looking at index on papers). The mere nominal recitation of “computer memory” does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
Further, the additional element of using a “computer memory” to perform the “receiving,” “acquiring,” and “querying” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) 
For completeness, although the claim limitations disclose “index” and “a pointer” they do not necessary rooted in computer technology. For example, “index” and “pointer” can be interpreted as drawing on paper (e.g. user is performing all the claimed steps in his mind by looking at the index and pointers on the paper). 
Examiner suggests the applicant to clarify the claim limitations by including limitations to preclude where “index” and “pointer” are interpreted as on paper (e.g. mental processing).
 
Applicant, page 2, argued that “Step 2A (Prong 2). The claims at issue reflect an improvement in the functioning of a computer, or improvement to other technology or technical field
Under the revised step 2A, if the claim does recite a judicial exception, Prong 2 then evaluates whether the judicial exception is integrated into a practical application. Specifically, the 2019 Guidelines (The 2019 Revised patent Subject Matter Eligibility Guidance, issued 1/7/2019) state that the claims integrate the exception into a practical application where “An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.” Such is the case in the present application. 
The claims are analogous to the patent-eligible claims in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). 
Enfish's patent claims provided a data structure different from and improved over 
Enfish case establishes that: claims "purport[ing] to improve the functioning of the computer itself," or "improv[ing] an existing technological process" might not succumb to the abstract idea exception. See Alice, 134 S.Ct. at 2358-59. 
Claim 1 of the present application recites a data structure including a two-level index and a time tree, and time series data is stored in such data structure, wherein the two-level index including a primary index and a secondary index, the primary index including an hour pointer pointing to the secondary index, the secondary index pointing to the time tree corresponding to the hour, then time series data is accessed using the data structure. Specifically, the time offset information comprising hour information, minute information and offset information is determined based on received time series query information, then a corresponding time tree is found based on the two-level index, i.e., the correspond root node is found, and a corresponding leaf node storing the time series data in the time tree is found based on the minute information of the time offset information, and last, the corresponding time series data is acquired by querying in the found corresponding leaf node based on the offset information. 
Thus, claim 1 of the present application provides a data structure (i.e., the time tree storing time series data) and time series data accessing method improved over the conventional technology

Examiner respectfully disagree
	a) Enfish discloses table that referencing another table which supports improve the functioning of the computer itself.
Although the claims are claiming a “two-level index,” “pointer” and “time tree,” the “time tree” is recited in a way that it is used as a tool to store data where index is used a tool to find data in “time tree.” In other words, the claims are claiming a method of using “two-level index,” “pointer” and “time tree” at a high level of generality and do not explicitly limit it in computer environment as in Enfish.
For example, Claims 1, 11 and 19 should explicitly disclose two-level index is logical index, which stores logical pointers that are pointing to logical memory location/addresses of the logical time tree.
b) For the completeness, the claim language merely discloses “two-level index,” it does not explicitly disclose if two-level index is binary tree (e.g. each node has one left child and one right child) or different types of trees. If the two-level index is two-level binary tree then the argument on improvement on search time cannot be applied, because it will have the same search performance as the binary tree.

Applicant, page 3, argued that “Step 2B. The claims are significantly more than any alleged abstract idea 
If, arguendo, the claims were found to be directed towards an abstract idea, the claims must be found to be significantly more than the abstract idea. The 2019 
Here, the claimed combination of features is not well-understood, routine, and conventional activity for performing a method for accessing time series data in a computer memory, and the claimed combination of features related to the improvement of the computer-related technology. 
Therefore, reconsideration and withdrawal of the rejections under §101 are respectfully requested for at least this additional reason.”
Examiner respectfully disagree.
The replies to the above arguments are applied to current argument.
Further, the limitations merely discloses “receiving” (additional element), “determining” (mental processing), “finding” (additional element) and “querying” (additional element).
The additional limitations “receiving” (additional element), “acquiring” (additional element) and “querying” (additional element) are merely Mere Data Gathering which is in form of Insignificant Extra-Solution Activity (MPEP: 2016.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”).
Further, the additional limitations “receiving”, “finding” and “querying” are merely Mere Data Gathering which are in form of Insignificant Extra-Solution Activity where the courts have found “receiving”, “acquiring” and “querying” are to be well-understood, routine and conventional activities previously known to the industry (MPEP: 2016.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l,” and “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.”). Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
	For the above reasons, 35 U.S.C. 101 Rejections are maintained.

Applicant argued that “Okazaki discloses a two-level-tree page including a root page, branch pages and leaf pages. However, Okazaki does not disclose a two-level index that points to a time tree. Thus, Okazaki does not disclose “wherein the time series data are stored in a data structure including a two-level index and a time tree, wherein the two-level index including a primary index and a secondary index, the primary index including an hour pointer pointing to the secondary index, the secondary index pointing to the time tree corresponding to the hour as recited in the amended claim 1. Okazaki also does not disclose the process of querying the time series data in the data structure as claimed by the amended claim 1.”

Further, examiner suggests the applicant to clarify “two-level index,” “primary index” and “secondary index.” Under the broadest reasonable interpretation, “two-level index,” can be broadly interpreted as b-tree index which has only two levels, which the top level index is generated based on the lower level index. It can also be interpreted as two different and separated index in structure (e.g. the “primary index” is an index with array or list structure, and where the “secondary index” is an index with tree structure.)

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-2, 4-9, 11-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 1, 11 and 19 recite 
“A method for accessing time series data in a computer memory, wherein the time series data are stored in a data structure including a two-level index and a time tree, wherein the two-level index including a primary index and a secondary index, the primary index including an hour pointer pointing to the secondary index, the secondary index pointing to the time tree corresponding to the hour, the method comprising:”
“receiving time series query information;” 
“determining corresponding time offset information based on the receiving time series query information, the time offset information comprising hour information, minute information and offset information,” 
“acquiring a corresponding hour pointer in the primary index based on the hour information of the offset information, and finding a corresponding time tree based on the secondary index;”
“finding a corresponding leaf node storing the time series data in the time tree based on the minute information of the time offset information;” and
“querying in the found corresponding leaf node based on the offset information of the time offset information, to acquire corresponding time series data.”
(Step 1) The claim recites a series of steps and, therefore, is a process.
(Step 2A-Prong 1) The limitations of “determining” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” “memory” or “medium,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer memory,” in the context of this claim encompasses the user manually determining corresponding time offset information based on the receiving time series query information, the time offset information comprising hour information, minute information and offset information in his mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The limitations of “finding a corresponding time tree based on the secondary index;” and “finding a corresponding leaf node storing the time series data in the time tree based on the minute information of the time offset information;” as drafted, is a computer memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer memory,” in the context of this claim encompasses the user manually “finding a corresponding time tree based on the secondary index;” and “finding a corresponding leaf node storing the time series data in the time tree based on the minute information of the time offset information;” in his mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Additionally, these limitations also fall within the “Organizing Human Behavior” grouping of abstract ideas (MPEP 2106.04(a)(2)(II)(C), “Other examples of managing personal behavior recited in a claim include: i. filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A…”)
(Step 2A-Prong 2) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer memory” to perform “receiving,” “determining,” “acquiring,” “finding,” “finding” and “querying.” The “computer memory”in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not 
The additional limitations “receiving”, “acquiring,” and “querying” are merely Mere Data Gathering which is in form of Insignificant Extra-Solution Activity (MPEP: 2016.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “computer memory” to perform the acquiring, determining, finding and querying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Further, the additional limitations “receiving”, “acquiring,” and “querying” are merely Mere Data Gathering which are in form of Insignificant Extra-Solution Activity where the courts have found “receiving”, “finding” and “querying” are to be well-understood, routine and conventional activities previously known to the industry (MPEP: 2016.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l,” and “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.”). Thus, limitations do not amount to significantly more. Even when 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “wherein the time tree comprises minute elements corresponding to each minute, and each of the minute elements points to an offset node, wherein the leaf node stores the time series data and the offset information corresponding to the time series data” where the claim as a whole recites the method having time tree and storing data in leaf nodes (e.g. organizing). The “memory” recitation of a generic computer component does not take the claim out of the methods of organizing human interactions grouping.
The claim as a whole merely describes how to generally “apply” the concept of different type of information and storing information in a computer environment. The claimed computer component “memory” (inherited from Claim 1) is recited at a high level of generality and are merely invoked as tools to perform an existing computer storing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “memory” to perform the storing step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 
Claims 4 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “the method further comprises: determining whether out-of-order inserted time series data exists in the leaf node; and sorting the corresponding time series data based on the offset information, when the out-of-order inserted time series data exists” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” and “memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” and “memory” language, “determining” in the context of this claim encompasses the user manually determining information. Similarly, the limitation of “sorting”, as drafted, in the context of this claim encompasses the user manually sorting information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “processor” and “memory” to perform “determining” and “sorting.” The “processor” and “memory” in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” and “memory” to perform the determining and sorting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 5 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “further comprising: acquiring the time series data; determining the time offset information of the time series data according to time point information of the time series data; finding the leaf node in the time tree corresponding to the time offset information according to the time offset information; and inserting the time series data and the offset information corresponding to the time series data into the leaf node after the leaf node is found.”
The limitations of “acquiring the time series data,” “determining the time offset information of the time series data according to time point information of the time series data,” “finding the leaf node in the time tree corresponding to the time offset information according to the time offset information” and “inserting the time series data and the offset information corresponding to the time series data into the leaf node after the leaf 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “processor” and “memory” to perform “acquiring the time series data,” “determining the time offset information of the time series data according to time point information of the time series data,” “finding the leaf node in the time tree corresponding to the time offset information according to the time offset information” and “inserting the time series data and the offset information corresponding to the time series data into the leaf node after the leaf node is found.” The “processor” and “memory” in these steps are recited at a high-level of generality 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” and “memory” to perform the acquiring, determining, finding and inserting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 6 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “allocating more storage space to the leaf node when storage space of the leaf node is full” and “storing the time series data and the offset information of the time series data into the storage space of the leaf node.”
The limitations of “allocating more storage space to the leaf node when storage space of the leaf node is full” and “storing the time series data and the offset information of the time series data into the storage space of the leaf node” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” and “memory,” nothing in the claim element precludes the step from 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “processor” or “memory” to perform “allocating more storage space to the leaf node when storage space of the leaf node is full” and “storing the time series data and the offset information of the time series data into the storage space of the leaf node” The “processor” and “memory” in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” or “memory” to perform the allocating and storing steps amounts to no more than mere instructions to apply the exception using a generic computer 
Claims 7 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining respectively whether a storage structure corresponding to each piece of information in the time offset information exists; and creating a new storage structure when the storage structure corresponding to each piece of information in the time offset information does not exist.”
The limitations of “determining respectively whether a storage structure corresponding to each piece of information in the time offset information exists” and “creating a new storage structure when the storage structure corresponding to each piece of information in the time offset information does not exist” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” or “memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” or “memory” language, “determining” in the context of this claim encompasses the user manually determining if storage structure (e.g. a node of a tree or node of a tree on a piece paper) exist. Similarly, the limitation of “creating” in the context of this claim encompasses the user manually creating storage structure (e.g. adding a node to the tree or adding a node to the tree on a piece paper). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “processor” or “memory” to perform “determining respectively whether a storage structure corresponding to each piece of information in the time offset information exists” and “creating a new storage structure when the storage structure corresponding to each piece of information in the time offset information does not exist.” The “processor” or “memory” in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” or “memory” to perform the determining and creating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 8 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining whether the leaf node corresponding to the offset information exists” and 
The limitations of “determining whether the leaf node corresponding to the offset information exists” and “creating a new leaf node when the leaf node does not exist” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” or “memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” or “memory” language, “determining” in the context of this claim encompasses the user manually determining if the information exist. Similarly, the limitation of “creating”, as drafted, in the context of this claim encompasses the user manually creating a new leaf node when the leaf node does not exis. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “processor” or “memory” to perform “determining whether the leaf node corresponding to the offset information exists” and “creating a new leaf node when the leaf node does not exist.” The “processor” or “memory” in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” or “memory” to perform the determining and creating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining storage space corresponding to the to be created new leaf node according to a leaf node having largest space in the time tree corresponding to the to be created new leaf node.”
The limitations of “determining storage space corresponding to the to be created new leaf node according to a leaf node having largest space in the time tree corresponding to the to be created new leaf node” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” or “memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” or “memory” language, “determining” in the context of this claim encompasses the user manually determining storage space corresponding to the to be created new leaf node 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “processor” or “memory” to perform “determining storage space corresponding to the to be created new leaf node according to a leaf node having largest space in the time tree corresponding to the to be created new leaf node.” The “processor” or “memory” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” or “memory” to perform the determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bumbulis (U.S. Pub. No.: 20030204513), in view of Elmasri et al. (U.S. Patent No.: 5440730, hereinafter Elmasri), and further in view of Namiot et al. (“Time Series Databases” October 2015, hereinafter Namiot), and further in view of SRINIVASAN et al. (U.S. Pub. No.: 20150331910, hereinafter SRINIVASAN).
For claim 1, Bumbulis discloses A method for accessing time series data in a computer memory, wherein the time series data are stored, the method comprising:  
5r  sdfsdfsdfreceiving query information (Bumbulis: paragraph [0010], “this request is typically issued by a client system as one or more Structured Query Language or "SQL" queries for retrieving particular data (i.e., data records meeting the query condition) from database tables on a server.” Paragraph [0067], “In operation, the SQL statements received from the client(s) 310 (via network 320) are processed by engine 360 of the database server system 340.” paragraph [0074], “Searching for a particular record in the B-Tree…”); 
determining corresponding offset information based on the received query information (Bumbulis: paragraph [0027], “Patricia tree: A Patricia tree or path-compressed binary trie is a search tree in which each non -leaf node includes a bit offset and has two children. A Patricia tree is based upon a trie structure with each node including the index of the bit to be tested to decide which path to take out of that node. The typical way that a Patricia tree is searched is to start at the root node and the tree is traversed according to the bits of the search key. For example, if a given bit offset is `0`, then the search proceeds to the left child of the current node. If the bit offset is `1`, then the search proceeds to the right child of the current node.” Paragraph [0067], “In operation, the SQL statements received from the client(s) 310 (via network 320) are processed by engine 360 of the database server system 340.”);  
10finding a corresponding leaf node storing the data in the tree based on the information of the offset information (Bumbulis: paragraph [0016], “…Searching for a particular record in a B-Tree index occurs by traversing a particular path in the tree. To find a record with a particular key value, one would maneuver through the tree comparing key search will end at a particular leaf node which will, in turn, point to (i.e., store a pointer to or identifier for) a particular data record for the key value sought. Alternatively, the leaf nodes may for "clustered indexes" store the actual data of the data records on the leaf nodes themselves.” Where “tree” is broadly interpreted as a “the tree” which stores a type of data (e.g. time), paragraph [0095], “…typical way that a Patricia tree is searched is to start at the root node and examine the bit at the specified offset to determine if it is zero (`0`) or one (`1`). If the bit offset is `0`, then the search proceeds to the left child of the current node. If the bit offset is `1`, then the search proceeds to the right child of the current node. When the next node is visited, the bit at the offset specified in this node is examined. Based upon whether the bit being examined is a `0` or `1`, the search proceeds to the left or to the right. The search continues in this fashion until a leaf is reached. Alternatively, the leaf nodes may for "clustered indexes" store the actual data of the data records on the leaf nodes themselves”); and 
querying in the found corresponding leaf node based on the offset information of the offset information, to acquire corresponding data (Bumblis: paragraph [0016], “…Searching for a particular record in a B-Tree index occurs by traversing a particular path in the tree. To find a record with search will end at a particular leaf node which will, in turn, point to (i.e., store a pointer to or identifier for) a particular data record for the key value sought. Alternatively, the leaf nodes may for "clustered indexes" store the actual data of the data records on the leaf nodes themselves.” paragraph [0074], “Searching for a particular record in the B-Tree…To find a record with a particular key value, one would maneuver through the tree comparing key values stored at each node visited with the key value sought…a search will end at a particular leaf node, such as leaf node 431. The leaf node will, in turn, point to (i.e., store a pointer to or identifier for) a particular data record for the key value sought.”).  
However, Bumbulis does not explicitly disclose
a data structure including a two-level index and a time tree, wherein the two-level index including a primary index and a secondary index, the primary index including an hour pointer pointing to the secondary index, the secondary index pointing to the time tree corresponding to the hour,
time series query information; 
time offset information, the time offset information comprising hour information, minute information and offset information;
acquiring a corresponding hour pointer in the primary index based on the hour information of the offset information, and finding a corresponding time tree based on the secondary index;
time series data, time tree.
Elmasri discloses a data structure including a two-level index and a time tree, wherein the two-level index including a primary index and a secondary index, the primary index including an hour pointer pointing to the secondary index, the secondary index pointing to the time tree (Elmasri: column 2, lines 55-68, “In a temporal database, the time dimension is usually represented, as described in Gadia et al., using the concepts of discrete time points and time intervals…based on the granularity of the application, to be equal to months, days, hours, minutes, seconds, or any other suitable time unit.” Which indicates, it can be “hours” data, Column 8, lines 1-18, “…The top-level index 401 is a common B.sup.+ -tree built on a search attribute…” Column 10, lines 17-27, “The temporal selection query employing the two-level time index of FIG. 4 showed the most dramatic improvement over traditional access structures, since only 16 block accesses were needed compared to over 1000 block accesses with traditional structures. It was also observed that the storage requirements for the two-level index are considerably less than for a regular time index because the versions are distributed over many time trees resulting in smaller buckets for leading entries in the ” 
WHERE “two-level index” is broadly interpreted as “two-level time index” (e.g. index of “time trees”) or “the two-level index”, 
WHERE “a time tree” is broadly interpreted as “time trees,” 
WHERE “primary index” is broadly interpreted as first level of the two-level index (see Elmasri: Fig. 4, the first level of the two-level index),
WHERE “secondary index” is broadly interpreted as second level of the two-level index (see Elmasri: Fig. 4, the second level of the two-level index).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and methodology for providing compact B-Tree” as taught by Bumbulis by implementing “Time index access structure for temporal databases having concurrent multiple versions” as taught by Elmasri, because it would provide Bumbulis’s method with the enhanced capability of “…that the storage requirements for the two-level index are considerably less than for a regular time index because the versions are distributed over many time trees resulting in smaller buckets for leading entries in the leaf nodes” (Elmasri: Column 10, lines 17-27). 
However, Bumbulis and Elmasri do not explicitly disclose time series query information; 
time offset information, the time offset information comprising hour information, minute information and offset information;
acquiring a corresponding hour pointer in the primary index based on the hour information of the offset information, and finding a corresponding time tree based on the secondary index;
time series data.
Namiot discloses time series query information, acquiring a corresponding hour pointer in the primary index based on the hour information of the offset information (Namiot: Page 135, “Druid is an open-source analytics data store designed for OLAP queries on time series data (trillions of events, petabytes of data)…” page 136, “Queries involving these operations can be annotated with either an error bound or a time constraint, based on which the system selects an appropriate sample to operate on. For example: SELECT avg(Temperature) from Table where SensorID=1 WITHIN 2 seconds
SAP HANA’s [27] column-oriented in-memory structures have been extended to provide efficient processing of series data. SAP HANA provides: series property aspect of tables; built-in Special SQL functions for working with series data; analytic functions: special SQL functions for analyzing series data…” where “time series query information” is broadly interpreted as “SensorID=1 WITHIN 2 seconds”);
time offset information, the time offset information comprising hour information, minute information and offset information (Namiot: Page 135, “Druid is an open-source analytics data store designed for OLAP queries on time series data (trillions of events, petabytes of data)…” page 136, “Queries involving these operations can be annotated with either an error bound or a time constraint, based on which the system selects an appropriate sample to operate on. For example: 
SELECT avg(Temperature) from Table where SensorID=1 WITHIN 2 seconds
SAP HANA’s [27] column-oriented in-memory structures have been extended to provide efficient processing of series data. SAP HANA provides: series property aspect of tables; built-in Special SQL functions for working with series data; analytic functions: special SQL functions for analyzing series data…”  Pages 134-135, “The possible schemes for time series data are: a) The row key is constructed as a combination of a timestamp and sensor ID. Each column is the offset of the time for the timestamp in the row. E.g., the timestamp is one hour, the column offset is two minutes. Each cell contains the values for all sensor’s (defined by Sensor ID) measurements at the moment timestamp + offset. As the format for cell’s data, we can use JSON or even commas separated values. As a variation, we can combine all data in a row into a binary object (blob).”);
time series data (Namiot: Page 133, “2 Time Series and relational databases In this section, we would like to discuss time series…we have tested TokuDB as an engine for time series data [6]. This engine uses a Fractal Tree…A Fractal Tree index is a ”).
Namiot also discloses the secondary index pointing to the time corresponding to the hour (Namiot: Page 133, “In this section, we would like to discuss time series persistence (and processing, of course) and “traditional” databases. As the first example, we have tested TokuDB as an engine for time series data [6]. This engine uses a Fractal Tree index (instead of more known B-tree). A Fractal Tree index is a tree data structure. Any node can have more than two sub-nodes (children) [7]. Like a B-tree, it that keeps data always sorted and allows fast searches and sequential access. But unlike a B-tree, a Fractal Tree index has buffers at each node. Buffers allow changes to be stored in intermediate locations.” Page 134, “a) The row key is constructed as a combination of a timestamp and sensor ID. Each column is the offset of the time for the timestamp in the row. E.g., the timestamp is one hour, the column offset is two minutes.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and methodology for providing compact B-Tree” as taught by Bumbulis by implementing “Time Series Databases” as taught by Namiot, because it would provide Bumbulis’s method with the enhanced capability of “The underlying data schema will store all of the tag’s time series next to each other” (Namiot : pages 134) in order to “aggregating the individual values is very fast ” (Namiot : pages 134) and “retrieving data by row key and then by range” (Namiot : pages 135) in order to “get a fast and efficient access pattern due to minimal disk seeks” (Namiot : pages 135)
However, Bumbulis, Elmasri and Namiot do not explicitly disclose finding a corresponding tree based on the secondary index.
SRINIVASAN discloses finding a corresponding tree based on the secondary index (SRINIVASAN: paragraph [0036], “FIG. 3 illustrates an example relationship 300 between a secondary index 302 and one or more primary indexes (e.g. primary index 308 A-B) according to some embodiments. Secondary Index 302 can be an index in a non-primary key. Secondary index gives ability to model the one to many relationship. Secondary index 302 can be completely in-memory as a hybrid model for a primary key. Secondary index 302 can be maintained for all the nodes and can have records residing on a given node of a distributed database system. In some examples, the secondary index can be a B-tree of a B-tree. The first level B-tree can be on the secondary index key and point to the B-tree of the digest (e.g. the key in the primary index). In one example, index metadata (IMD) 304 can include a set of B-trees 306 (e.g. thirty-two B-trees).” which discloses using the first B-tree index of the second B-tree to find data in the second B-tree.).
SRINIVASAN also discloses a data structure including a two-level index and a tree, wherein the two-level index including a primary index and a secondary index, the primary index including an pointer pointing to the secondary index, the secondary index pointing to the tree (SRINIVASAN: paragraph [0036], “FIG. 3 illustrates an example relationship 300 between a secondary index 302 and one or more primary indexes (e.g. primary index 308 A-B) according to some embodiments. Secondary Index 302 can be an index in a non-primary key. Secondary index gives ability to model the one to many relationship. Secondary index 302 can be completely in-memory as a hybrid model for a primary key. Secondary index 302 can be maintained for all the nodes and can have records residing on a given node of a distributed database system. In some examples, the secondary index can be a B-tree of a B-tree. The first level B-tree can be on the secondary index key and point to the B-tree of the digest (e.g. the key in the primary index). In one example, index metadata (IMD) 304 can include a set of B-trees 306 (e.g. thirty-two B-trees).” Which discloses two-level index (e.g. “the secondary index”) and a tree (e.g. “B-tree”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and methodology for providing compact B-Tree” as taught by Bumbulis by implementing “METHODS AND SYSTEMS OF QUERY ENGINES AND SECONDARY INDEXES IMPLEMENTED IN A DISTRIBUTED DATABASE” as taught by SRINIVASAN, because it would provide Bumbulis’s method with the enhanced capability of “…data layer 412 A-N be optimized for operational efficiency, for example, indexes can ” (SRINIVASAN: paragraph [0059]).
For claim 2, Bumbulis, Elmasri, Namiot and SRINIVASAN disclose the15 method according to claim 1, wherein the time tree comprises elements , and each of the elements points to an offset node, wherein the leaf node stores the data and information (Bumbulis: paragraph [0016], “…Searching for a particular record in a B-Tree index occurs by traversing a particular path in the tree. To find a record with a particular key value, one would maneuver through the tree comparing key values stored at each node visited with the key value sought…Ultimately, a search will end at a particular leaf node which will, in turn, point to (i.e., store a pointer to or identifier for) a particular data record for the key value sought. Alternatively, the leaf nodes may for "clustered indexes" store the actual data of the data records on the leaf nodes themselves.” paragraph [0095], “…typical way that a Patricia tree is searched is to start at the root node and examine the bit at the specified offset to determine if it is zero (`0`) or one (`1`). If the bit offset is `0`, then the search proceeds to the left child of the current node. If the bit offset is `1`, then the search proceeds to the right child of the current node. When the next node is visited, the bit at the offset specified in this node is examined. Based upon search continues in this fashion until a leaf is reached. Alternatively, the leaf nodes may for "clustered indexes" store the actual data of the data records on the leaf nodes themselves”).  
However, Bumbulis does not explicitly disclose minute elements corresponding to each minute,
stores the time series data and the offset information corresponding to the time series data.
Namiot discloses minute elements corresponding to each minute (Namiot: Pages 134-135, “The possible schemes for time series data are: a) The row key is constructed as a combination of a timestamp and sensor ID. Each column is the offset of the time for the timestamp in the row. E.g., the timestamp is one hour, the column offset is two minutes. Each cell contains the values for all sensor’s (defined by Sensor ID) measurements at the moment timestamp + offset. As the format for cell’s data, we can use JSON or even commas separated values. As a variation, we can combine all data in a row into a binary object (blob).”)
stores the time series data and the offset information corresponding to the time series data (Namiot: Pages 134-135, “The possible schemes for time series data are: a) The row key is constructed as a combination of a timestamp and sensor ID. Each column is the offset of the time for the timestamp in the row. E.g., the timestamp is one hour, offset is two minutes. Each cell contains the values for all sensor’s (defined by Sensor ID) measurements at the moment timestamp + offset. As the format for cell’s data, we can use JSON or even commas separated values. As a variation, we can combine all data in a row into a binary object (blob).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and methodology for providing compact B-Tree” as taught by Bumbulis by implementing “Time Series Databases” as taught by Namiot, because it would provide Bumbulis’s method with the enhanced capability of “The underlying data schema will store all of the tag’s time series next to each other” (Namiot : pages 134) in order to “aggregating the individual values is very fast and efficient” (Namiot : pages 134) and “retrieving data by row key and then by range” (Namiot : pages 135) in order to “get a fast and efficient access pattern due to minimal disk seeks” (Namiot : pages 135)
For claim 11, it is apparatus claim having similar limitations as cited in claim 1. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Further, Bumbulis additionally discloses an accessing apparatus for accessing time series data in a memory, 20wherein time series data are stored into leaf nodes of a time tree, the accessing apparatus comprising: at least one processor; and a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, 25the operations comprising (Bumbulis: The present invention may be implemented on a conventional or general-purpose computer system, such as an IBM-compatible personal computer (PC) or server computer…As shown, system 100 comprises a central processing unit(s) (CPU) or processor(s) 101 coupled to a random-access memory (RAM) 102, a read-only memory (ROM) 103” paragraph [0226], “…The following description presents method steps that may be implemented using computer-executable instructions, for directing operation of a device under processor control. The computer-executable instructions may be stored on a computer-readable medium, such as CD, DVD, flash memory, or the like…”).
As per claim 19, it is a non-transitory computer storage medium (e.g. product) claim having similar limitations as cited in claim 11. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 11.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bumbulis (U.S. Pub. No.: 20030204513), in view of Elmasri et al. (U.S. Patent No.: 5440730, hereinafter Elmasri), and further in view of Namiot et al. (“Time Series Databases” October 2015, hereinafter Namiot), and further in view of SRINIVASAN et al. (U.S. Pub. No.: 20150331910, hereinafter SRINIVASAN), and further in view of Binning et al. (U.S. Pub. No.: US 20100328115, hereinafter Binning).
For claim 4, Bumbulis, Elmasri, Namiot and SRINIVASAN disclose the15 Druid is an open-source analytics data store designed for OLAP queries on time series data (trillions of events, petabytes of data)…” page 136, “Queries involving these operations can be annotated with either an error bound or a time constraint, based on which the system selects an appropriate sample to operate on ”).
However, Bumbulis, Elmasri, Namiot and SRINIVASAN do not explicitly disclose the method further comprises: 
determining whether out-of-order inserted data exists in the leaf node; and 4852-5412-1054.1sorting the corresponding data based on the offset information, when the out-of-order inserted data exists.  
Binning discloses determining whether out-of-order inserted data exists in the leaf node; and 4852-5412-1054.1sorting the corresponding data based on the offset information, when the out-of-order inserted data exists (Binning: [0035], “For the initial bulk load of a leaf with a list of string values, the string values are sorted first. Then, the leaf data is written sequentially from the beginning of the leaf and the offset vector is written in reverse order from the end. If the string values do not occupy all the memory allocated for them, the offset vector is moved forward and the unused memory released. For bulk update, a list of new string values is first sorted and then inserted into an existing leaf. Then, a sort merge of the new string values and the existing leaf is performed to create a new leaf…” which indicates bulk update… a list of new string values”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and methodology for providing compact B-Tree” as taught by Bumbulis by implementing “DICTIONARY-BASED ORDER-PRESERVING STRING COMPRESSION FOR MAIN MEMORY COLUMN STORES” as taught by Binning, because it would provide Bumbulis’s modified method with the enhanced capability of “Lightweight compression schemes for column-oriented database systems may enable query processing on compressed data and thus…” (Binning: paragraph [0019]) in order to “improve query processing performance” (Binning: paragraph [0019]), and “…A dictionary can be modeled as a table mapping string values to arbitrary integer codes…” (Binning: paragraph [0049]) in order to “A new indexing approach may be used for efficient access to such a dictionary using compressed index data” (Binning: paragraph [0049]),
As per claim 12, it is an apparatus (e.g. system) claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Claims 5-9, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bumbulis (U.S. Pub. No.: 20030204513), in view of Elmasri et al. (U.S. Patent No.: 5440730, hereinafter Elmasri), and further in view of Namiot et al. (“Time Series Databases” October 2015, hereinafter Namiot), and further in view of SRINIVASAN et al. (U.S. Pub. No.: 20150331910, hereinafter SRINIVASAN), and further in view of Firsov et al. (U.S. Pub. No.: US 20150281389, hereinafter Firsov).
For claim 5, Bumbulis, Elmasri, Namiot and SRINIVASAN disclose the15 method according to claim 1, further comprising:  
5acquiring the time series data (Bumbulis: paragraph [0010], “this request is typically issued by a client system as one or more Structured Query Language or "SQL" queries for retrieving particular data (i.e., data records meeting the query condition) from database tables on a server.” paragraph [0074], “Searching for a particular record in the B-Tree…”); 
determining the time offset information of the time series data according to time point information of the time series data (Bumbulis: paragraph [0016], “…Searching for a particular record in a B-Tree index occurs by traversing a particular path in the tree. To find a record with a particular key value, one would maneuver through the tree comparing key values stored at each node visited with the key value sought…Ultimately, a search will end at a particular leaf node which will, in turn, point to (i.e., store a pointer to or identifier for) a particular data record for the key value sought. Alternatively, the leaf nodes may for "clustered indexes" store the actual data of the data records on the leaf ” paragraph [0027], “Patricia tree: A Patricia tree or path-compressed binary trie is a search tree in which each non -leaf node includes a bit offset and has two children. A Patricia tree is based upon a trie structure with each node including the index of the bit to be tested to decide which path to take out of that node. The typical way that a Patricia tree is searched is to start at the root node and the tree is traversed according to the bits of the search key. For example, if a given bit offset is `0`, then the search proceeds to the left child of the current node. If the bit offset is `1`, then the search proceeds to the right child of the current node.”);  
finding the leaf node in the time tree corresponding to the time offset information according to the time offset information (Bumbulis: paragraph [0147], “Inserting a leaf consists of finding the node j that will become the leaf's sibling. This node is the one found by the search algorithm given above: the insertion algorithm is much like the search algorithm except that one has to update the L.sub.j when proceeding down to account for the inserted leaf. Once a j is reached, the leaf's parent is simply inserted at j.” paragraph [0196], “3. Trace path to the lth leaf, stopping if visiting an internal node j with a bit offset greater than the calculated offset d (i.e., stopping if bit(j)>d) or stopping if arriving at l. While tracing the path, whenever traversing to the left, 1 is added to the value of leaves (left(j)), where j is the parent a leaf will be inserted in the left subtree of j.”)
Namiot also discloses acquiring the time series data (Namiot: Page 135, “The possible schemes for time series data are: a) The row key is constructed as a combination of a timestamp and sensor ID. Each column is the offset of the time for the timestamp in the row. E.g., the timestamp is one hour, the column offset is two minutes. Each cell contains the values for all sensor’s (defined by Sensor ID) measurements at the moment timestamp + offset. As the format for cell’s data, we can use JSON or even commas separated values. As a variation, we can combine all data in a row into a binary object (blob)…Druid is an open-source analytics data store designed for OLAP queries on time series data (trillions of events, petabytes of data)…” page 136, “Queries involving these operations can be annotated with either an error bound or a time constraint, based on which the system selects an appropriate sample to operate on”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and methodology for providing compact B-Tree” as taught by Bumbulis by implementing “Time Series Databases” as taught by Namiot, because it would provide Bumbulis’s method with the enhanced capability of “The underlying data schema will store all of the tag’s time series next to each other” (Namiot : pages 134) in order to “aggregating the individual values is very fast ” (Namiot : pages 134) and “retrieving data by row key and then by range” (Namiot : pages 135) in order to “get a fast and efficient access pattern due to minimal disk seeks” (Namiot : pages 135)
However, Bumbulis, Elmasri, Namiot and SRINIVASAN do not explicitly disclose 10inserting the data and the offset information corresponding to the data into the leaf node after the leaf node is found.
 Firsov discloses inserting the data and the offset information corresponding to the data into the leaf node after the leaf node is found (Firsov: paragraph [0027], “In some embodiments, storage medium 130 is divided into a number of addressable and individually selectable blocks (sometimes also herein called "slabs").” paragraph [0100], “In FIG. 6B, state 616 shows the status of TDS 630 after management module 140 inserts data associated with keys 12, 13, 14, 15, and 16 into leaf node 638. In this example, management module 140 inserts data associated with keys 12, 13, 14, 15, and 16 so as to fill leaf node 638 to its predetermined maximum. In state 616, leaf node 638 includes data with keys 8, 9, 11, 12, 13, 14, 15, and 16.” Paragraph [0126], “…In some embodiments, in accordance with a determination that the writing comprises writing a plurality of leaf nodes and prior to writing the one or more modified leaf nodes, the memory controller (922): allocates two or more contiguous slabs in the datastore for the plurality of leaf nodes…”).  
System and methodology for providing compact B-Tree” as taught by Bumbulis by implementing “Methods and Systems for Insert Optimization of Tiered Data Structures” as taught by Firsov, because it would provide Bumbulis’s modified method with the enhanced capability of “management module 140 is able to use a number of cached nodes…” (Firsov: paragraph [0081]) in order to “improve response time” (Firsov: paragraph [0081]).
For claim 6, Bumbulis, Elmasri, Namiot, SRINIVASAN and Firsov disclose the15 method according to claim 5, wherein the inserting the time series 15data and the offset information corresponding to the time series data into the leaf node (Bumbulis: paragraph [0147], “Inserting a leaf consists of finding the node j that will become the leaf's sibling. This node is the one found by the search algorithm given above: the insertion algorithm is much like the search algorithm except that one has to update the L.sub.j when proceeding down to account for the inserted leaf. Once a j is reached, the leaf's parent is simply inserted at j.” paragraph [0196], “3. Trace path to the lth leaf, stopping if visiting an internal node j with a bit offset greater than the calculated offset d (i.e., stopping if bit(j)>d) or stopping if arriving at l. While tracing the path, whenever traversing to the left, 1 is added to the value of leaves (left(j)), where j is the parent node, as a leaf will be inserted in the left subtree of j.” paragraph [0198], “FIGS. 7D-E illustrate the ptree after insertion of node y. As described above, after the initial blind search, a bit offset d is computed as first bit at which the search value(y) and the key of the leaf node (key(l)) found as a result of the blind search differ. For purposes of this example, the bit offset in node d is greater than the bit offset in node c plus one (i.e., bit(d)>bit(c)+1). FIG. 7D illustrates a ptree 730 after insertion of a node y having a key value key(y)=prefix(c) 0 into the ptree 710 of FIG. 7A. The inserted nodes are indicated by dashed lines in ptree 730 at FIG. 7D. FIG. 7E represents a ptree 740 after insertion of a node y having a different key value into the same ptree 710 of FIG. 7A. FIG. 7E shows the different ptree resulting from the insertion of a node having a key value of key(y)=prefix(c) 1.”).  
Namiot also discloses the time series data (Namiot: Page 135, “The possible schemes for time series data are: a) The row key is constructed as a combination of a timestamp and sensor ID. Each column is the offset of the time for the timestamp in the row. E.g., the timestamp is one hour, the column offset is two minutes. Each cell contains the values for all sensor’s (defined by Sensor ID) measurements at the moment timestamp + offset. As the format for cell’s data, we can use JSON or even commas separated values. As a variation, we can combine all data in a row into a binary object (blob)…Druid is an open-source OLAP queries on time series data (trillions of events, petabytes of data)…” page 136, “Queries involving these operations can be annotated with either an error bound or a time constraint, based on which the system selects an appropriate sample to operate on”).
However, Bumbulis, Elmasri, Namiot and SRINIVASAN do not explicitly disclose further comprises: allocating more storage space to the leaf node when storage space of the leaf node is full; and 
storing the data and the information of the 20 data into the storage space of the leaf node.  
Firsov discloses further comprises: allocating more storage space to the leaf node when storage space of the leaf node is full (Firsov: paragraph [0027], “In some embodiments, storage medium 130 is divided into a number of addressable and individually selectable blocks (sometimes also herein called "slabs").” paragraph [0099], “In FIG. 6B, state 614 shows the status of TDS 630 after management module 140 splits leaf node 636 into leaf nodes 638 and 640…” paragraph [0100], “In FIG. 6B, state 616 shows the status of TDS 630 after management module 140 inserts data associated with keys 12, 13, 14, 15, and 16 into leaf node 638. In this example, management module 140 inserts data associated with keys 12, 13, 14, 15, and 16 so as to fill leaf node 638 to its predetermined maximum. In state 616, leaf node 638 includes data with keys 8, 9, 11, 12, 13, 14, ” Paragraph [0126], “…In some embodiments, in accordance with a determination that the writing comprises writing a plurality of leaf nodes and prior to writing the one or more modified leaf nodes, the memory controller (922): allocates two or more contiguous slabs in the datastore for the plurality of leaf nodes…”); and 
storing the data and the information of the 20data into the storage space of the leaf node (Firsov: paragraph [0027], paragraph [0100], “In FIG. 6B, state 616 shows the status of TDS 630 after management module 140 inserts data associated with keys 12, 13, 14, 15, and 16 into leaf node 638. In this example, management module 140 inserts data associated with keys 12, 13, 14, 15, and 16 so as to fill leaf node 638 to its predetermined maximum. In state 616, leaf node 638 includes data with keys 8, 9, 11, 12, 13, 14, 15, and 16.” Paragraph [0126], “…In some embodiments, in accordance with a determination that the writing comprises writing a plurality of leaf nodes and prior to writing the one or more modified leaf nodes, the memory controller (922): allocates two or more contiguous slabs in the datastore for the plurality of leaf nodes…” where “the data and the information of the 20data” is broadly interpreted as “keys”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and methodology for providing compact B-Tree” as taught by Bumbulis by implementing “Methods ” as taught by Firsov, because it would provide Bumbulis’s modified method with the enhanced capability of “management module 140 is able to use a number of cached nodes…” (Firsov: paragraph [0081]) in order to “improve response time” (Firsov: paragraph [0081]).
For claim 7, Bumbulis, Elmasri, Namiot, SRINIVASAN and Firsov disclose the15 method according to claim 6, further comprising: 
determining respectively whether a storage structure corresponding to each piece of information in the time offset 25information exists (Bumbulis: paragraph [0015], “An index may be constructed as a single disk file storing index key values together with unique record numbers. The index key values are a data quantity composed of one or more fields from a record which are used to arrange (logically) the database file records in some desired order (index expression).” Paragraph [0195], “Calculate the bit offset d of first bit at which the key(y) and the key of the leaf node (key(l)) differ. If they do not differ, raise an error condition, as key values must be unique”); and 
creating a new storage structure when the storage structure corresponding to each piece of information in the time offset information does not exist (Bumbulis: paragraph [0147], “Inserting a leaf consists of finding the node j that will become the leaf's sibling. This node is the one found by the search algorithm given above: the insertion algorithm is much like the search algorithm except that one has to update the ” paragraph [0196], “3. Trace path to the lth leaf, stopping if visiting an internal node j with a bit offset greater than the calculated offset d (i.e., stopping if bit(j)>d) or stopping if arriving at l. While tracing the path, whenever traversing to the left, 1 is added to the value of leaves (left(j)), where j is the parent node, as a leaf will be inserted in the left subtree of j.” paragraph [0198], “FIGS. 7D-E illustrate the ptree after insertion of node y. As described above, after the initial blind search, a bit offset d is computed as first bit at which the search value(y) and the key of the leaf node (key(l)) found as a result of the blind search differ. For purposes of this example, the bit offset in node d is greater than the bit offset in node c plus one (i.e., bit(d)>bit(c)+1). FIG. 7D illustrates a ptree 730 after insertion of a node y having a key value key(y)=prefix(c) 0 into the ptree 710 of FIG. 7A. The inserted nodes are indicated by dashed lines in ptree 730 at FIG. 7D. FIG. 7E represents a ptree 740 after insertion of a node y having a different key value into the same ptree 710 of FIG. 7A. FIG. 7E shows the different ptree resulting from the insertion of a node having a key value of key(y)=prefix(c) 1.” where “new storage structure” is broadly interpreted as “create new…leaf”).  
Firsov also discloses determining respectively whether a storage structure TDS storage module 332 for performing memory operations (e.g., replacement, deletion, and insertion operations) by writing information (e.g., inserting a new data object or replacing/updating the value of a data object) to leaf nodes stored in cache 206 or deleting information (e.g., deleting a data object and/or replacing the value of a data object with a tombstone) from leaf nodes stored in cache 206 so as to create new/modified leaf nodes and writing the new/modified leaf nodes to datastore 136” Where “new storage structure” is broadly interpreted as “create new…leaf” paragraph [0086], “The data objects (e.g., DO59, DO60, DO61, DO63, DO66) in leaf node 406-4 each include unique key information…” which indicates only unique data object can be inserted into the leaf, in order words only when data does not exist, it can be inserted into leaf node).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and methodology for providing compact B-Tree” as taught by Bumbulis by implementing “Methods and Systems for Insert Optimization of Tiered Data Structures” as taught by Firsov, because it would provide Bumbulis’s modified method with the enhanced capability of “management module 140 is able to use a number of cached nodes…” (Firsov: paragraph [0081]) in order to “improve response ” (Firsov: paragraph [0081]).
For claim 8, Bumbulis, Elmasri, Namiot, SRINIVASAN and Firsov disclose the15 method according to claim 7, wherein, the determining respectively whether a storage structure corresponding to each piece of information in the time offset information exists comprises:  
5determining whether the leaf node corresponding to the offset information exists; and creating a new leaf node when the leaf node does not exist (Bumbulis: paragraph [0015], “An index may be constructed as a single disk file storing index key values together with unique record numbers. The index key values are a data quantity composed of one or more fields from a record which are used to arrange (logically) the database file records in some desired order (index expression).” paragraph [0147], “Inserting a leaf consists of finding the node j that will become the leaf's sibling. This node is the one found by the search algorithm given above: the insertion algorithm is much like the search algorithm except that one has to update the L.sub.j when proceeding down to account for the inserted leaf. Once a j is reached, the leaf's parent is simply inserted at j.” Paragraph [0195], “Calculate the bit offset d of first bit at which the key(y) and the key of the leaf node (key(l)) differ. If they do not differ, raise an error condition, as key values must be unique” paragraph [0196], “3. Trace path to the lth leaf, stopping if visiting an internal node j with a bit offset greater than the calculated offset d (i.e., stopping if bit(j)>d) or stopping if arriving at l. While tracing the path, whenever traversing to the left, 1 is added to the value of leaves (left(j)), where j is the parent node, as a leaf will be inserted in the left subtree of j.” paragraph [0198], “FIGS. 7D-E illustrate the ptree after insertion of node y. As described above, after the initial blind search, a bit offset d is computed as first bit at which the search value(y) and the key of the leaf node (key(l)) found as a result of the blind search differ. For purposes of this example, the bit offset in node d is greater than the bit offset in node c plus one (i.e., bit(d)>bit(c)+1). FIG. 7D illustrates a ptree 730 after insertion of a node y having a key value key(y)=prefix(c) 0 into the ptree 710 of FIG. 7A. The inserted nodes are indicated by dashed lines in ptree 730 at FIG. 7D. FIG. 7E represents a ptree 740 after insertion of a node y having a different key value into the same ptree 710 of FIG. 7A. FIG. 7E shows the different ptree resulting from the insertion of a node having a key value of key(y)=prefix(c) 1.”).  
Firsov also discloses determining whether the leaf node corresponding to the offset information exists; and creating a new leaf node when the leaf node does not exist (Firsov: paragraph [0060], “TDS storage module 332 for performing memory operations (e.g., replacement, deletion, and insertion operations) by writing information (e.g., inserting a new data object or replacing/updating the value of a data object) to leaf nodes stored in cache 206 or deleting information (e.g., deleting a data object and/or replacing the value of a data object with a tombstone) from leaf nodes stored in cache 206 so as to create new/modified leaf nodes and writing the new/modified leaf nodes to datastore 136” Where “new storage structure” is broadly interpreted as “create new…leaf” paragraph [0086], “The data objects (e.g., DO59, DO60, DO61, DO63, DO66) in leaf node 406-4 each include unique key…” which indicates only unique data object can be inserted into the leaf, in order words only when data does not exist, it can be inserted into leaf node).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and methodology for providing compact B-Tree” as taught by Bumbulis by implementing “Methods and Systems for Insert Optimization of Tiered Data Structures” as taught by Firsov, because it would provide Bumbulis’s modified method with the enhanced capability of “management module 140 is able to use a number of cached nodes…” (Firsov: paragraph [0081]) in order to “improve response time” (Firsov: paragraph [0081]).
For claim 9, Bumbulis, Elmasri, Namiot, SRINIVASAN and Firsov disclose the15 method according to claim 8, wherein the creating a new leaf 10node further comprises: 
determining storage space corresponding to the to be created new leaf node according to a leaf node having largest space in the time tree corresponding to the to be Navigating the tiered data structure typically, but optionally, relies on the assumption that keys are always sorted in a predefined key order (e.g., monotonically ascending), so that a node that is associated with data having keys between a first value and a second value is associated with all data in the tiered data structure that has keys between the first value and the second value. In some embodiments, each leaf node has a maximum size and when the leaf node exceeds the maximum size, the leaf node is split into two leaf nodes…” where “a leaf node having largest space” is broadly interpreted as “leaf node exceeds the maximum size,” where “created new leaf node” is broadly interpreted as “leaf node is split into two leaf nodes”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and methodology for providing compact B-Tree” as taught by Bumbulis by implementing “Methods and Systems for Insert Optimization of Tiered Data Structures” as taught by Firsov, because it would provide Bumbulis’s modified method with the enhanced capability of “management module 140 is able to use a number of cached nodes…” (Firsov: paragraph [0081]) in order to “improve response time” (Firsov: paragraph [0081]).
  As per claim 13, it is an apparatus (e.g. system) claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
As per claim 14, it is an apparatus (e.g. system) claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
As per claim 15, it is an apparatus (e.g. system) claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
As per claim 16, it is an apparatus (e.g. system) claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
As per claim 17, it is an apparatus (e.g. system) claim having similar limitations as cited in claim 9. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 9.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bumbulis (U.S. Pub. No.: 20030204513), in view of Elmasri et al. (U.S. Patent No.: 5440730, hereinafter Elmasri), and further in view of Namiot et al. (“Time Series Databases” October 2015, hereinafter Namiot), and further in view of SRINIVASAN et al. (U.S. Pub. No.: 20150331910, hereinafter SRINIVASAN), and further in view of Majnemer et al. (U.S. Pub. No.: US 20140074841, hereinafter Majnemer).
For claim 10, Bumbulis, Elmasri, Namiot and SRINIVASAN disclose the15 method according to claim 1.
However, Bumbulis, Elmasri, Namiot and SRINIVASAN do not explicitly 
Majnemer discloses, further comprising: locking data in the corresponding storage structure when the time series data are written/read (Majnemer: paragraph [0027], “As is known in the art, a B-tree generally supports insert, delete, and search operations…Accordingly, if it is known that a search for a B-tree leaf node may result in tree changes, a lock of the tree generally takes place. However, locks may still be performed during read operations to ensure that the correct data is read, and that the node in question is not updated or deleted in the middle of the read cycle.” Paragraph [0028], “In general, B-tree locks can be read locks or write locks.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System and methodology for providing compact B-Tree” as taught by Bumbulis by implementing “CONCURRENT ACCESS METHODS FOR TREE DATA STRUCTURES” as taught by Majnemer, because it would provide Bumbulis’s modified method with the enhanced capability of “locks may still be performed during read operations to …” (Majnemer: paragraph [0027]) in order to “ensure that the correct data is read” (Majnemer: paragraph [0027]).
  As per claim 18, it is an apparatus (e.g. system) claim having similar limitations as cited in claim 10. Thus, claim 18 is also rejected under the same rationale as cited in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169